AFTER REMAND FROM ALABAMA SUPREME COURT
ROBERT P. BRADLEY, Retired Appellate Judge.
The prior judgment of this court, 544 So.2d 166, has been reversed and the cause remanded by the Supreme Court of Alabama. On remand to this court, and in *169compliance with the supreme court’s opinion of March 10, 1989, 544 So.2d 167, this cause is now reversed and remanded to the Montgomery Circuit Court for a judgment not inconsistent with the supreme court’s opinion.
The foregoing opinion was prepared by Retired Appellate Judge ROBERT P. BRADLEY while serving on active duty status as a judge of this court under the provisions of section 12-18-10(e), Code 1975, and this opinion is hereby adopted as that of the court.
REVERSED AND REMANDED ON REMAND.
All the Judges concur.